COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-16-00314-CR
                                NO. 02-16-00315-CR


ASHLEY NICHOLE MANGAN                                              APPELLANT

                                           V.

THE STATE OF TEXAS                                                      STATE

                                        ----------

           FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
                  TRIAL COURT NOS. 1421900D, 1419477D

                                       ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                        ----------

      We have considered “Appellant’s Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal.       See Tex. R. App. P.

42.2(a), 43.2(f).

      1
          See Tex. R. App. P. 47.4.
                                        PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 8, 2016




                               2